Citation Nr: 1643713	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and D.S.D.



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1950 to February 1971.  He died in January 2004 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from am August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appellant's file has subsequently been transferred to the RO in Columbia, South Carolina.

In December 2013, the appellant and D.S.D. testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the record.

With regard to the appellant's representation, the record reflects that, in July 2011, she executed a VA Form 21-22 in favor of The American Legion.  However, in January 2013, she executed a new VA Form 21-22 in favor of the South Carolina Office of Veterans Affairs, thereby revoking The American Legion's power of attorney.  The Board recognizes the change in representation. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The appellant seeks service connection for cause of the Veteran's death, which she relates to herbicide exposure in the Republic of Vietnam.  See, e.g., Statement (August 15, 2011).  The Veteran's service personnel records show that he served as a radar operator in the Don Muang, Royal Thai Air Force Base, from July 12, 1964, to January 25, 1965.  See Chronological Listing of Service and Performance Evaluation (December 3, 1964) and Airman Military Record (showing TDY 127 Days from July 12, 1964, to January 25, 196[5]).  The Veteran reported that he performed temporary duty in the Republic of Vietnam during Operation Sawbuck while stationed at Don Muang, Royal Thai Air Force Base.  See Statement (July 13, 1992).  Upon returning stateside, during service, the Veteran was hospitalized for 28 days with hepatitis in 1965 and 5 days with influenza in 1968.  See, e.g., Service treatment record (August 4, 1965; February 2, 1968).

The appellant reported that the Veteran had been a "very sick man off and on after he came back from service."  DRO hearing (December 12, 2013).  Post-service treatment records show that the Veteran suffered a number of health problems:  he was hospitalized for heart attack in 1981, pneumonia in February 1996, congestive heart failure in November 2000, and influenza and pneumonia from February 2003 to January 2004, when he passed away.  His death certificate shows that the immediate cause of death was influenza, due to pneumonia, due to cardiac arrest.  At the time of his death, the Veteran was service-connected only for pinguecula of the right eye.

In February 2014, the Defense Personnel Records Information Retirement System (DPRIS) conducted research to determine whether the Veteran was exposed to an herbicide agent during Operation Sagebush (as reported by the appellant during the December 2013 DRO hearing) or Operation Sawbuck (as reported by the Veteran).  In April 2014, the Joint Records Research Service Center (JSSRC) concluded that it seems less likely than not that the Veteran was exposed to Agent Orange during Operations Sagebush or Sawbuck.  The JSSRC found no report of Operation Sagebush.  The JSSRC found that Operation Sawbuck was a deployment that provided Control and Reporting Center support to the Pacific Air Forces in Southeast Asia, but the information "did not report on the location of Operation Sawbuck . . . . [n]or did it report on unit personnel being assigned temporary duty to Don Muang AB Thailand or the Republic of Vietnam during the August through October 1964 time period."

The Board finds that further development is needed to address whether the Veteran performed temporary duty in the Republic of Vietnam during Operation Sawbuck.  First, while DPRIS's search only covered the period from August 1964 to October 1964, the above-referenced service personnel records show that he may have been stationed at Don Muang from July 12, 1964, to January 25, 1965.  Additionally, while DPRIS's search did not ascertain the location of Operation Sawbuck, the Veteran consistently reported service in the Republic of Vietnam long before the present claim.  As such, the AOJ should conduct any necessary development to corroborate the Veteran's assertion that he performed temporary duty in the Republic of Vietnam during Operation Sawbuck while stationed at Don Muang, Royal Thai Air Force Base, from July 12, 1964, to January 25, 1965 (not just from August 1964 to October 1964).

The Board also finds that further medical development may help substantiate the appellant's claim.  38 U.S.C.A § 5103A (a)(1); Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22(Fed. Cir. 2008).  Specifically, it is necessary to determine whether the principal and/or contributory causes of the Veteran's death, which includes influenza, are directly related to his military service, to include his in-service treatment for influenza and hepatitis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and conduct any additionally indicated development deemed necessary to corroborate the Veteran's assertion that he performed temporary duty in the Republic of Vietnam during Operation Sawbuck while stationed at Don Muang, Royal Thai Air Force Base, from July 12, 1964, to January 25, 1965.  Upon completing such development, the AOJ should render a formal finding as to whether the Veteran entered the Republic of Vietnam during service.  Such finding should address statements from the Veteran and the appellant as well as the above-reference website, which indicates that Operation Sawbuck was located in the Republic of Vietnam.

2.  Then, obtain a VA opinion from an appropriate medical professional regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  Following a review of all the relevant evidence, the examiner is requested to address the following questions:

(A)  What were the principal and contributor causes of the Veteran's death?  The examiner is requested to specifically address whether influenza, pneumonia, and/or congestive heart failure were principal and/or contributory causes of the Veteran's death.

The examiner should be advised that a disability is a "principal cause of death" when that disability singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related to the death.  To be a "contributory cause of death," the disability must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  A disease or injury that affects vital organs may be a contributory cause where it would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death or where the condition was of such severity as to have a material influence in accelerating death.

(B)  Were any of the principal and contributor causes of the Veteran's death related to his military service?  The examiner is requested to specifically address the Veteran's in-service treatment for influenza and hepatitis are related to the influenza and pneumonia listed as causes of death on the Veteran's death certificate.  The examiner is requested to specifically address the appellant's report that the Veteran had been a very sick man since service.  

Additionally, if the AOJ renders a formal finding that the Veteran was exposed to herbicides during service, the examiner is requested to address whether  any principal or contributory cause of death is related to herbicide exposure.

The examiner's report must include a complete rationale for all opinions expressed.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

